
	

114 HR 2058 IH: FDA Deeming Authority Clarification Act of 2015
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2058
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Mr. Cole introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to provide for a certain effective date with
			 respect to deemed tobacco products, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the FDA Deeming Authority Clarification Act of 2015. 2.Date for application of Federal Food, Drug, and Cosmetic Act to deemed tobacco productsSection 901(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387a(b)) is amended—
 (1)by striking This chapter shall apply and inserting the following:  (1)In generalThis chapter shall apply; and 
 (2)by adding at the end the following new paragraph:  (2)Deemed tobacco productsFor each tobacco product deemed subject to the requirements of the Act pursuant to paragraph (1), each reference in sections 905(j) and 910(a)—
 (A)to February 15, 2007, shall be considered to be a reference to the effective date of the regulation under which a tobacco product is deemed subject to the requirements of this Act pursuant to section 901(b)(1); and
 (B)to 21 months after the date of enactment of the Family Smoking Prevention and Tobacco Control Act, shall be considered to be a reference to 21 months after such effective date..  